DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/30/20; 11/19/20; 1/7/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
Such claim limitations are “means for receiving an indication” in claim 13; “means for determining time offset information” in claims 13, 16; “means for transmitting the time offset information” in claims 13, 20-22, 24; “means for signaling the time offset information” in claim 17.
A review of the specification shows that following structures to be the corresponding structures described in the Specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. 
Means for receiving an indication appears to be a receiver (par [0094]; FIG. 6 of the Application Publication); 
Means for determining time offset information appears to be a determining component of UE communication manager that is a processor (par [0096][0097][0103][0104]; FIGS. 6, 7 of the Application Publication); 
Means for transmitting the time offset information appears to be a transmitter (see par [0099]; FIG. 6 of the Application Publication); and 
Means for signaling the time offset information appears to be a transmitter (see par [0099]; FIG. 6 of the Application Publication). 

If Applicant wishes to provide further explanation or dispute the Examiner's interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action.  
If the Applicant does not intend to have the claimed limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may amend the claim(s) so that it/they will clearly 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 13-17, 25-29, and 37-41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sachs et al. (U.S. Patent Application Publication No. 2020/0259896).

Regarding Claim 1, Sachs et al. discloses A method for wireless communication, comprising: receiving an indication of a traffic flow to be served by a wireless communication system (Sachs et al. discloses that a network node receives, from the external network, a transmission schedule associated with a time-sensitive data stream (par [1265]); network node send to the RAN, a request to allocate radio resource for communication of the data stream between the RAN and a UE, wherein the request further comprises information related to the transmission schedule that includes identifiers of one or more QoS flows associated with the data stream, and a QoS requirement associated with each of the QoS flow (par ; determining time offset information for transmissions of the traffic flow based at least in part on the indication (Sachs et al. disclsoes that the network node receives from the RAN a response indicating whether radio resources can be allocated to meet the transmission schedule and that the response comprises an indication of one or more further time windows during which radio resources can be allocated (par [1267]); when declining the request, the gNB can indicate an alternate time window (e.g., by an offset to the requested time window) during which the gNB could accept a corresponding request (par [1257]), indicating that the time offset information is determined); and transmitting the time offset information in response to the indication (Sachs et al. discloses that the network node receives from the RAN a response indicating whether radio resources can be allocated to meet the transmission schedule and that the response comprises an indication of one or more further time windows during which radio resources can be allocated (par [1267]); when declining the request, the gNB can indicate an alternate time window (e.g., by an offset to the requested time window) during which the gNB could accept a corresponding request (par [1257])).  

Regarding Claim 2, Sachs et al. discloses The method of claim 1, and further, Sachs et al. discloses wherein the time offset is based on a common clock shared between nodes communicating the traffic flow (Sachs et al. discloses that the time window can be indicated by providing an absolute time reference for the time window start together with a length of the window (par [1255]); the absolute time reference can be indicated as an offset to a universal time coordinate such as provided by a global navigation satellite system (par [1255])), and wherein the time offset information comprises a time offset value relative to the common clock for scheduling traffic transmission of the traffic flow (Sachs et al. discloses that the absolute time reference can be indicated as an offset to a certain absolute reference time such as a universal time coordinate as provided by a global navigation satellite (par [1255])).  

Regarding Claim 3, Sachs et al. discloses The method of claim 2, and further, Sachs et al. discloses wherein the indication of the traffic flow comprises an indication of a new flow session establishment (Sachs et al. discloses that the receiving entity in the 5GC translates the requested TSN stream requirements into a time window for the gNB to which the UE will transmit and/or receive this TSN stream (par [1254]), indicating that this is a new flow), and wherein the determining time offset information determines the time offset value of the time offset information for the traffic flow prior to establishing the new flow session (Sachs et al. discloses that the network node receives from the RAN a response indicating whether radio resources can be allocated to meet the transmission schedule and that the response comprises an indication of one or more further time windows during which radio resources can be allocated (par [1257][1267]), indicates by inquiring resource allocation, this determination occurs prior to the establishing the new flow).  

Regarding Claim 4, Sachs et al. discloses The method of claim 1, and further, Sachs et al. discloses wherein the determining time offset information determines a plurality of time offset values for scheduling traffic transmission of the traffic flow (Sachs et al. discloses that AMF translates the requested TSN stream requirements to QoS requirements (par [1254]); for each QoS flow, a certain QoS requirement can be indicated to the gNB (par [1255]); gNB declines the requested transmission schedule but offers an alternative time window that it can accept (par [1262]); each QoS requirement can comprise one or more time windows during which the data stream is required to be transmitted (par [1266]); response further comprises an indication of one or more further time windows during which radio resources can be allocated (par [1267]), indicating plurality of time offset values is determined), and wherein the transmitting the time offset information transmits the plurality of time offset values to an application entity in the wireless communication system (Sachs et al. discloses that the network .  

Regarding Claim 5, Sachs et al. discloses The method of claim 1, and further, Sachs et al. discloses wherein transmitting the time offset information further comprises: signaling the time offset information to at least one application entity in the wireless communication system (Sachs et al. discloses that the network node can send, to the external network, an indication of whether the transmission schedule can be met (par [1268]); after receiving the response from the gNB, the 5GC function then translates this response to a traffic flow/TSN stream level of granularity, and provides a response to the TSN CNC (par [1258]); that an application function (AF) accept a time schedule from the CNC and translate it into meaningful parameters for the 5GS to support the time gated queuing happening in the external TSN network (par [0774]; FIG. 43); the Application function in the 5GS is used as an interface towards the CNC in the TSN network (par [0769]; FIGS. 33, 43)).  

Regarding Claims 13-17, 25-29, and 37-41, Claims 13-17, 25-29, and 37-41 are directed to apparatus/computer medium claims and they do not teach or further define over the limitations recited in claims 1-5.   Therefore, claims 13-17, 25-29, and 37-41 are also rejected for similar reasons set forth in claims 1-5.
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10, 18-22, 30-34, and 42-46 are rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al. (U.S. Patent Application Publication No. 2020/0259896) and further in view of Li (U.S. Patent Application Publication No. 2020/0366567).

Regarding Claim 6, Sachs et al. discloses The method of claim 5, and further, Sachs et al. discloses wherein the at least one application entity includes an Application Function (AF) on an edge server (Sachs et al. teaches that the application entity includes the AF (par [0774][1258]; FIG. 43); network node is referred to as a server (par [1879])).   
	However, Sachs et al. does not explicitly disclose wherein the at least one application entity includes an Application Function (AF) on an edge server.  Li teaches such a limitation. 
	Li is directed to method, device and system for ensuring service level agreement of application.  More specifically, Li teaches that AF entity is deployed in the application server (par [0072]; FIG. 1).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sachs et al. so that the application function is on an edge server, as taught by Li.  The modification would have allowed the system to provide SLA assurance for a related application (see Li, par [0071][0077]]). 

Regarding Claim 7, the combined teachings of Sachs et al. and Li teach The method of claim 6, and further, the references teach wherein the time offset information comprises a time offset for scheduling traffic originating from or destined to the edge server (Sachs et al. teaches that a network node receives, from the external network, a transmission schedule associated with a time-sensitive data stream (par [1265]); the network node can send, to the external network, an indication of whether the transmission schedule can be met (par [1268]), scheduled traffic is destined to the AF to be sent to TSN network (FIG. 33)).  

Regarding Claim 8, the combined teachings of Sachs et al. and Li teach The method of claim 6, and further, the references teach further comprising: transmitting the time offset information between a Radio Access Network (RAN) and the AF in new fields of existing messages, new messages, or in reinterpreted fields of existing messages (Sachs et al. teaches that the network node receives from the RAN a response indicating whether radio resources can be allocated to meet the transmission schedule and that the response comprises an indication of one or more further time windows during which radio resources can be allocated (par [1267]); when declining the request, the gNB can indicate an alternate time window (e.g., by an offset to the requested time window) during which the gNB could accept a corresponding request (par [1257]); the network node can send, to the external network, an indication of whether the transmission schedule can be met (par [1268]); after receiving the response from the gNB, the 5GC function translates this response and provides a response to the TSN CNC (par [1258]); application function in the 5GS is used as an interface towards the CNC in the TSB network (par [0769][0774]; FIG. 33), such information transmitted in messages), wherein the time offset information is transmitted between the AF and a Policy Control Function (PCF), a Session Management Function (SMF) and the PCF, an Access and Mobility Management Function (AMF) and the SMF, or a Radio Access Network (RAN) and the AMF (Sachs et al. teaches that the AMF sends an indication and/or .  

Regarding Claim 9, the combined teachings of Sachs et al. and Li teach The method of claim 8, and further, the references teach further comprising: transmitting the time offset information in a notification message on a 3GPP interface between the AF and the PCF (Sachs et al. teaches that the transmission path includes gNB to AMF, SMF. PCF to AF (FIG. 33); AF signals to the SMF to set up modify PDU sessions if that is required (par [2257]), indicating the communication between AF and PCF).  

Regarding Claim 10, the combined teachings of Sachs et al. and Li teach The method of claim 8, and further, the references teach further comprising: transmitting the time offset information in a notification message on a 3GPP interface between the RAN and the AMF (Sachs et al. teaches that after making determination whether it can serve this additional QoS flow with the indicated time-window requirement, the gNB responds to the AMF by accepting the request or declining the request (par [1257]); when declining the request, the gNB indicates an alternative time window (par [1257])).  

Regarding Claims 18-22, 30-34, and 42-46, Claims 18-22, 30-34, and 42-46 are directed to apparatus/computer medium claims and they do not teach or further define over the limitations recited in claims 6-10.   Therefore, claims 18-22, 30-34, and 42-46 are also rejected for similar reasons set forth in claims 6-10.

Claims 11-12, 23-24, 35-36, and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al. (U.S. Patent Application Publication No. 2020/0259896) and further in view of “3rd Generation Partnership Project: Technical Specification Group Service and System Aspects; 5G enhanced rd Generation Partnership Project (3GPP), Mobile Competence Centre; 650, Route Des Lucioles, F-06921 Sophia-Antipolis Cedex, France, Vol. SA WG4, No. V16.0.0, 21December 2018, pp. 1-43, XP051591472 (hereinafter referred to as 3GPP).

Regarding Claim 11, Sachs et al. discloses The method of claim 5, however, Sachs et al. does not disclose wherein the at least one application entity includes an application on a user device .  3GPP teaches such a limitation. 
	More specifically, 3GPP teaches that application from the UE side interacts with application to network interaction for policy activation (ANIF) to activate or deactivate a policy for a certain traffic flow, and that ANIF includes an Application Function (AF), which allows the ANIF to interact with PCF (Section 6.4.2, page 30). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sachs et al. so that at least one application entity includes an application on a user device, as taught by 3GPP.  The modification would have allowed the system to allow UE to interact with ANIF to activate or deactivate a policy for a certain traffic flow (see 3GPP, Section 6.4.2, page 30). 

Regarding Claim 12, the combined teachings of Sachs et al. and 3GPP teach The method of claim 11, and further, the references teach further comprising: transmitting the time offset information to the application on the user device via an operating system on the user device (Sachs et al. teaches that response from the core network indicates that radio resources cannot be allocated to meet the transmission schedule of the data stream and further comprises an indication of one or more further time windows during which radio resources can be allocated (par [1279]; Step 1430 of FIG. 119); 3GPP .   The motivation to combine the references is the same as that of claim 11. 

Regarding Claims 23-24, 35-36, and 47-48, Claims 23-24, 35-36, and 47-48 are directed to apparatus/computer medium claims and they do not teach or further define over the limitations recited in claims 11-12.   Therefore, claims 23-24, 35-36, and 47-48 are also rejected for similar reasons set forth in claims 11-12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667.  The examiner can normally be reached on Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/REBECCA E SONG/Primary Examiner, Art Unit 2414